Exhibit 10.9

ALABAMA NATIONAL BANCORPORATION
PLAN FOR THE DEFERRAL OF COMPENSATION
BY KEY EMPLOYEES AND EMPLOYEE-DIRECTORS OF
PEOPLES STATE BANK OF GROVELAND

1.             Eligibility and Purpose

Key Employees and Employee-Directors (as defined in Section 2 below) of Peoples
State Bank of Groveland (the “Company”) shall be eligible to participate in the
Alabama National BanCorporation Plan for the Deferral of Compensation by Key
Employees and Employee-Directors of Peoples State Bank of Groveland (the
“Plan”). Any Key Employee/Employee-Director (collectively referred to herein as
“Eligible Employees” or “Participants”) who elects to participate in the Plan
shall thereby defer the receipt of all or any portion of Deferrable Compensation
(as defined in Section 3 below) payable by Alabama National BanCorporation
(“ANB”) or the Company to such Eligible Employee.

2.             Key Employees / Employee-Directors

All key management and certain highly compensated employees who have been
identified as influential by ANB and selected to participate in the Plan by the
Board of Directors of ANB (“Key Employees”) are eligible to become participants
in the Plan. Further, any director of the Company who is also an employee of the
Company and is selected to participate in the Plan by the Board of Directors of
ANB (“Employee-Director”) is eligible to become a participant in the Plan.

3.             Deferral of Compensation

(a)                Deferral of Bonus Compensation. A Key Employee may elect to
defer up to twenty-five percent (25%) of any bonus or award compensation (“Bonus
Compensation”) by executing a form prescribed by ANB or the Company and
delivering such election form to the Company in any calendar year preceding the
calendar year in which the particular Bonus Compensation is earned. In the
calendar year that a Key Employee first becomes eligible to participate in the
Plan, such Key Employee may elect to defer all or any portion of Bonus
Compensation (as limited hereinabove), provided that the election form is
delivered to the Company within thirty (30) days after the Key Employee first
becomes eligible to participate in the Plan for such year. An election made in
this manner will be applicable only to Bonus Compensation earned after the
effective date of the election.

(b)               Deferral of Regular Compensation. Certain Key Employees
designated by the Board of Directors of ANB may elect to defer up to $2,731.82
of regular, base salary compensation (“Regular Compensation”) for the 2001
calendar year by executing a form prescribed by ANB or the Company and
delivering such election form to the Company in any calendar year preceding the
calendar year in which the particular Regular Compensation is earned. This
amount shall be increased by 3% each calendar year after the 2001calendar year.
In the calendar year that a Key Employee first becomes eligible to participate
in the Plan, such Key Employee may elect to defer all or any portion of Regular
Compensation (as limited hereinabove), provided that the election form is
delivered to the Company within thirty (30) days after the Key Employee first
becomes eligible to participate in the Plan for such year. An election made in
this manner will be applicable only to Regular Compensation earned after the
effective date of the election.

 


Page 1 of 7



--------------------------------------------------------------------------------

(c)                Deferral of Director Compensation. Employee-Directors may
elect to defer the receipt of all or any portion of the annual retainer, meeting
and committee fees payable by ANB or the Company to such Director for serving as
a member of the Board of the Company or one or more of its committees (“Director
Compensation”) by executing a form prescribed by ANB or the Company and
delivering such election form to the Company in any calendar year preceding the
calendar year in which the particular Director Compensation is earned. In the
calendar year that an Employee-Director first becomes eligible to participate in
the Plan, such Director may elect to defer all or any portion of Director
Compensation, provided that the election form is delivered to the Company within
thirty (30) days after the Director first becomes eligible to participate in the
Plan for such year. An election made in this manner will be applicable only to
Director Compensation earned after the effective date of the election.

Bonus Compensation, Regular Compensation and Director Compensation collectively
are referred to herein as “Deferrable Compensation.” The amount of Deferrable
Compensation deferred shall be paid or distributed to the Participant in
accordance with the provisions of Section 6 or Section 7 below, as applicable.

4.             Deferred Compensation Account

The Company shall establish a deferred compensation account (the “Account”) for
each Participant. As of the date payments of Deferrable Compensation otherwise
would be made to a Participant, the Company shall credit to such Participant’s
Account, in cash or stock equivalents, or a combination thereof, as hereinafter
provided, that amount of the Deferrable Compensation which the Participant has
elected to defer.

5.             Cash or Stock Election

(a)                As of the date payments of Deferrable Compensation otherwise
would be made to the Participant, the amount due the Participant shall be
credited to such Participant’s Account either as a cash allotment or as a stock
allotment, or a portion to each, as the Participant shall elect.

(b)               If a cash allotment is elected in whole or in part, the
Participant’s Account shall be credited with the dollar amount of the allotment.
Interest (at the rate described below) on the Average Daily Balance (computed as
described below) shall be credited to the Account as of the last day of each
calendar month before and after the termination of the Participant’s service and
after the Participant’s death or disability until the total balance in the
Account has been paid out in accordance with the provisions of Section 6 or
Section 7 hereof, as applicable. The interest rate for each calendar month shall
be the 30-Day London Interbank Offered Rate (LIBOR) for the last business day of
the immediately preceding calendar month as published in The Wall Street
Journal. The “Average Daily Balance” shall be the quotient obtained by dividing
the sum of the closing balance in the Account at the end of each calendar day in
a calendar month by the number of days in such calendar month.

(c)                (i)            If a stock allotment is elected in whole or in
part by a Participant, such Participant’s Account shall be credited with a stock
equivalent that shall be equal to the number of full and fractional shares of
ANB’s Common Stock, par value $1.00 per share (the “Common Stock”), that could
be purchased with the dollar amount of the allotment using the Average Closing
Price (as defined below) of the Common Stock for the twenty (20) trading days
ending on the day preceding the date the Account is so credited. The “Average
Closing Price” of the Common Stock means the average of the daily closing prices
for a share of the Common Stock for the applicable twenty (20) trading days on
the Composite Tape for the New York Stock Exchange D Listed Stocks, or, if the
Common Stock is not listed on such Exchange, on the principal United States
securities exchange

 


Page 2 of 7



--------------------------------------------------------------------------------

registered under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), on which the Common Stock is listed, or, if the Common Stock is not
listed on any such Exchange, the average of the daily closing bid quotations
with respect to a share of the Common Stock for such twenty (20) trading days on
the National Association of Securities Dealers, Inc. Automated Quotations
Systems or any system then in use, or, if no such quotations are available, the
fair market value of a share of the Common Stock as determined by a majority of
the Board of Directors of ANB; provided, however, that if a Change in Control
(as defined below) shall have occurred, then such determination shall be made by
a majority of the Continuing Directors (as defined below).

(ii)    Such Participant’s Account shall also be credited as of the payment date
for each dividend on the Common Stock with additional stock equivalents computed
as follows: The dividend paid, either in cash or property (other than Common
Stock), upon a share of Common Stock to a shareholder of record shall be
multiplied by the number of stock equivalents in the Account and the product
thereof shall be divided by the Average Closing Price of the Common Stock for
the twenty (20) trading days ending on the day preceding the dividend payment
date. In the case of dividends payable in property, the amount paid shall be
based on the fair market value of the property at the time of distribution of
the dividend, as determined by a majority of the Board of Directors of ANB;
provided, however, that if a Change in Control shall have occurred, then such
determination shall be made by a majority of the Continuing Directors.

(iii)   In the event of any change in the Common Stock, upon which the stock
equivalency hereunder is based, by reason of a merger, consolidation,
reorganization, recapitalization, stock dividend, stock split, combination or
exchange of shares, or any other change in ANB’s corporate structure, the number
of shares credited to the Account shall be adjusted in such manner as a majority
of the Board of Directors of ANB shall determine to be fair under the
circumstances; provided, however, that if a Change in Control shall have
occurred, then such determination shall be made by a majority of the Continuing
Directors.

6.             Distribution

(a)                Except as otherwise provided in the Plan, at each
Participant’s election, the balance in such Participant’s Account shall be paid
to the Participant commencing on the date which the Participant has specified on
the election form.

Except as otherwise provided in the Plan, the balance in the Account shall be
paid either in a lump sum or, at the Participant’s election, in monthly,
quarterly, semiannual or annual installments, but such installments shall be
payable over a period of years not to exceed ten (10) years (the “Payout
Period”). In order to be effective, an election to change the method and/or
timing of distribution with respect to the Account must be on a form prescribed
by ANB or the Company and received by the Company at least six (6) months prior
to the Participant’s retirement from the Company and in any calendar year
preceding the calendar year in which a particular Deferrable Compensation (i)
can be earned, or (ii) would have been earned absent such election. The amount
of each installment shall be determined as of the first day of the period in
which payment is to be made by dividing the then balance in the Account by the
then remaining number of payment dates in the Payout Period. The lump sum or
first periodic installment shall be paid by ANB or the Company as promptly as is
convenient, but not more than sixty (60) days following the date specified by
the Participant.

(b)               In the event a Participant ceases to be an Eligible Employee,
other than after a Change in Control as defined in Section 7(a) below, prior to
the distribution of the entire balance in such Participant’s

 


Page 3 of 7



--------------------------------------------------------------------------------

Account, the balance in the Account shall be payable in a lump sum by ANB or the
Company as promptly as is convenient following the employee’s cessation of
Eligible Employee status.

(c)                In the event of the death of a Participant prior to
distribution of the entire balance in such Participant’s Account, the balance in
the Account shall be payable in a lump sum by ANB or the Company as promptly as
is convenient following the Participant’s death to:

(i)     the surviving beneficiary (or surviving beneficiaries) in such
proportions as the Participant may have designated by notice in writing to the
Company unrevoked by a later notice in writing to the Company or, in the absence
of an unrevoked notice;

(ii)    the beneficiary (or beneficiaries) in such proportions as the
Participant may have designated by will; or

(iii)   if no beneficiary is designated, the legal representative of the
Participant’s estate.

In the event a Participant becomes disabled or suffers a hardship, the payment
commencement date and/or payment schedule with respect to any balance in such
Participant’s Account may be accelerated by the Compensation and Management
Succession Committee of ANB (or its designee), in its sole discretion.

(d)               The provisions of the Plan shall apply to and be binding upon
the beneficiaries, distributees and personal representatives and any other
successors-in-interest of the Participant.

(e)                Distribution of the cash in the Account shall be made in
cash. Distribution of stock equivalents in the Account shall be made in whole
shares of ANB’s Common Stock; fractional shares shall be paid in cash in an
amount equal to the number of fractional shares multiplied by the Average
Closing Price of the Common Stock for the twenty (20) trading days ending on the
day preceding the date of distribution.

(f)The Company shall deduct from all distributions hereunder any taxes required
to be withheld by the federal or any state or local government.

7.             Acceleration of Distribution

(a)                A “Change in Control” shall be deemed to have occurred upon
the happening of any of the following events:

(i)     The acquisition by any person, entity or “group”, within the meaning of
Section 13(d)(3) or (14)(d)(2) of the Exchange Act (excluding for purposes
hereof any employee benefit plan of ANB or any of its subsidiaries which
acquires beneficial ownership of voting securities of ANB), of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 20% or more of either the then outstanding shares of Common Stock or the
combined voting power of ANB’s then outstanding voting securities, either in one
transaction or in a series of transactions; provided, however, that, if prior to
such an acquisition, a majority of the Continuing Directors determines that such
acquisition shall not, for the purposes of the Plan, be deemed a Change in
Control, such acquisition shall not constitute a Change in Control hereunder;

(ii)    Individuals who as of the Effective Date (as defined below) constitute
the Board of Directors of ANB (the “Continuing Directors”) cease for any reason
to constitute at least a majority of

 


Page 4 of 7



--------------------------------------------------------------------------------

the Board of Directors, provided that any person becoming a Director of ANB
subsequent to the Effective Date whose election, or nomination for election by
ANB’s shareholders, was approved by a vote of at least a majority of the
Continuing Directors (other than an election or nomination of an individual
whose initial assumption of office is in connection with an actual or threatened
solicitation with respect to the election or removal of directors of ANB, as
such terms are used in Rule 13a-11 of Regulation 14A promulgated under the
Exchange Act) shall be, for purposes of the Plan, considered as though such
person were a Continuing Director; or

(iii)   Approval by the Board of Directors of ANB of (A) a merger, consolidation
or reorganization of ANB in which, as a consequence of the transaction, either
the Continuing Directors do not constitute a majority of the directors or the
continuing or surviving corporation or any person, entity or “group,” within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act, controls 20% or
more of the combined voting power of the continuing or surviving corporation;
(B) any sale, lease or other transfer, in one transaction or a series of
transactions, of all or substantially all of the assets of ANB; or (C) any plan
or proposal for the liquidation or dissolution of ANB; provided however, that if
at the time of such approval, a majority of the Continuing Directors determines
that such merger, consolidation, reorganization sale, lease, other transfer,
liquidation or dissolution shall not, for purposes of the Plan, be deemed a
Change in Control, such transaction shall not constitute a Change in Control
hereunder, and, provided further, that if a majority of the Continuing Directors
so determines, a Change in Control shall not be deemed to occur until the
consummation of any such transaction.

(b)               Notwithstanding any other provision of the Plan, if a Change
of Control occurs and at any time after the occurrence of such Change in Control
either of the following events occurs:

(i)     the Participant ceases to be an Eligible Employee;

(ii)    the Plan is terminated; or

(iii)   ANB’s capital structure is changed materially;

then the Participant shall complete a new election form which shall supersede
any prior elections made by such Participant. Upon a Change in Control, the
Participant may reallocate the Participant’s Account between cash and stock
allotments.

(c)                Distribution shall be in accordance with Sections 6(b), 6(c),
6(d) and 6(e) above, except that distribution of stock equivalents in the
Account shall be made in cash in an amount equal to the number of stock
equivalents to be distributed multiplied by the greater of (i) the Average
Closing Price of the Common Stock for the twenty (20) trading days ending on the
day preceding the date on which the right to such distribution arose; (ii) the
Average Closing Price of the Common Stock for the twenty (20) trading days
ending on the day preceding the date of the Change in Control; or (iii) the
highest price per share of Common Stock in the transaction or series of
transactions constituting the Change in Control.

(d)               Reallocation of deferred amounts in the Participant’s Account
in accordance with Section 7(b) between the stock allotment and cash allotment
shall be valued at the greater of (i) the Average Closing Price of the Common
Stock for the twenty (20) trading days

 


Page 5 of 7



--------------------------------------------------------------------------------

ending on the day preceding the date on which the right to such reallocation
arose; (ii) the Average Closing Price of the Common Stock for the twenty (20)
trading days ending on the day preceding the date of the Change in Control; or
(iii) the highest price per share of Common Stock in the transaction or series
of transactions constituting the Change in Control.

(e)                Any payments shall be made by ANB or the Company as promptly
as practicable, but not more than thirty (30) days following the date on which
the right to such payment arose. ANB or the Company shall promptly reimburse the
Participant for all legal fees and expenses reasonably incurred in successfully
seeking to obtain or enforce any right or benefit provided under this Section 7.

(f)This Section 7 may not be amended or modified after the occurrence of a
Change in Control.

8.             Effective Date

The effective date of this Plan is January 31, 2001.

9.             Miscellaneous

(a)                The election to defer Deferrable Compensation, including but
not limited to the allocation of the amount deferred between the cash allotment
or the stock allotment portion of the Account, or a combination thereof, and the
time and manner of distribution, shall be irrevocable as to amounts payable
following the time when the election is made and shall remain irrevocable until
a new election form reflecting a change or revocation with respect to amounts
payable in a subsequent time period is delivered to the Company not later than
December 31 of the calendar year preceding the calendar year of the payment date
of the subsequent Deferrable Compensation to which such change or revocation is
applicable.

(b)               Neither the Participant nor any other personnel shall have any
interest in any fund or in any specific asset of ANB or the Company by reason of
amounts credited to the Account of a Participant hereunder, nor the right to
exercise any of the rights or privileges of a shareholder with respect to any
stock equivalents credited to the Account, nor the right to receive any
distribution under the Plan except as and to the extent expressly provided for
in the Plan. Distributions hereunder shall be made from the general funds of ANB
or the Company and the rights of the Participant shall be those of an unsecured
general creditor of ANB or the Company.

(c)                The interest of the Participant under the Plan shall not be
assignable by the Participant or the Participant’s beneficiary or legal
representative, either by voluntary assignment or by operation of law, and any
assignment of such interest, whether voluntary or by operation of law, shall be
ineffective to transfer the Participant’s interest; provided, however, that (i)
the Participant may designate a beneficiary to receive any benefit payable under
the Plan upon death, and (ii) the legal representative of the Participant’s
estate may assign the Participant’s interest under the Plan to the persons
entitled to any benefit payable under the Plan upon the Participant’s death.

(d)               Except as provided in Section 7 above, ANB may amend, modify,
terminate or discontinue the Plan at any time; provided, however, that no such
action shall reduce the amounts credited to the Account of a Participant
immediately prior to such action, nor change the time, method or manner of
distribution of such amount, including without limitation distribution in
accordance with Section 7 above.

(e)                Nothing contained herein shall impose any obligation on ANB
or the Company to continue the tenure of the Participant beyond the term for
which such Participant may have been elected or appointed or shall prevent the
removal of such Participant.

 


Page 6 of 7



--------------------------------------------------------------------------------

(f)               This Plan shall be interpreted by and all questions arising in
connection therewith shall be determined by the Compensation and Management
Succession Committee of ANB (or its designee) whose interpretation or
determination, when made in good faith, shall be conclusive and binding, unless
a Change in Control shall have occurred, in which case such interpretation or
determination shall be made by a majority of the Continuing Directors.

(g)               If any amounts deferred pursuant to the Plan are found in a
“determination” (within the meaning of Section 1313(a) of the Internal Revenue
Code of 1986, as amended) to have been includible in gross income by a
Participant prior to payment of such amounts from the Participant’s Account,
such amounts shall be immediately paid to such Participant, notwithstanding the
Participant’s elections pursuant to Section 3.

(h)               The Deferrable Compensation is still subject to Federal
Insurance Contributions Taxes at the rate required by Section 3101 of the
Internal Revenue Code, as amended. ANB or the Company will withhold such taxes
from other compensation which is not deferred.


Page 7 of 7

 


 